Citation Nr: 0808072	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  08-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2007 rating decision by the Augusta, Maine, 
Regional Office of the Department of Veterans Affairs (VA).  
The case was subsequently transferred to the Detroit, 
Michigan, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran indicated on his VA From 9 (received in January 
2008) that he wanted to attend a hearing at the RO before a 
Veterans Law Judge.  Therefore, the veteran must be provided 
an opportunity to present testimony at a Travel Board hearing 
at the RO before the Board may proceed with appellate review.

In light of the above discussion, this case is REMANDED for 
the following action:

The AOJ should take appropriate action to 
schedule the appellant for a Travel Board 
hearing at the Detroit, Michigan, RO 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





